NIMMONS, Judge.
Wilson appeals his judgments and sentences for sale of cocaine and possession of cocaine with intent to sell, each a violation of Section 893.13(1), Florida Statutes (1985). Appellant asserts that multiple punishments for both crimes, involving the same cocaine, violated double jeopardy principles. This case is governed by the recent holding in State v. Smith, 547 So.2d 613 (Fla.1089).
Accordingly, we reverse and remand with directions to vacate the judgment and sentence as to the possession with intent to sell count and to resentence on the sale count. Otherwise, we affirm.
SMITH and MINER, JJ., concur.